                    IN THE UNITED STATES DISTRICT COURT FOR
                         MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )         NO. 3:19-cr-00248
v.                                               )
                                                 )         JUDGE CAMPBELL
 GARY EDMISTON                                   )

                               MEMORANDUM AND ORDER

       Pending before the Court is Defendant’s Motion to Suppress Evidence. (Doc. No. 49). The

Government filed a Response in Opposition. (Doc. No. 54). For the reasons discussed below,

Defendant’s Motion to Suppress is DENIED.

                                    I.      BACKGROUND

       On October 10, 2017, while preparing for release on parole from a Tennessee prison,

Defendant signed a Parole Certificate that contained provisions of parole. (Doc. No. 54-2). One of

the conditions stated, “I agree to a search, without a warrant, of my person, vehicle, property, or

place of residence by any Probation/Parole officer or law enforcement, at any time without

reasonable suspicion.” (Doc. No. 54-2). On November 15, 2018, a Tennessee Department of

Corrections parole officer obtained a parole warrant for Defendant’s arrest. Metro Nashville Police

Department detectives arrested Defendant outside of his residence at 1920 10th Avenue N.

Nashville, Tennessee. After arresting Defendant outside of the residence, parole officers conducted

a search of Defendant’s room in the residence and recovered two firearms, over $3,000 in cash,

surgical rubber gloves, a set of digital scales, and distribution amounts of cocaine and heroin.

       Defendant moves to suppress evidence seized from his residence, 1920 10th Avenue N.

Nashville, Tennessee, on November 15, 2018, on the grounds that the search was without probable




     Case 3:19-cr-00248 Document 65 Filed 03/11/21 Page 1 of 3 PageID #: 283
cause and was not allowable under any exception to the Fourth Amendment guarantee of due

process prior to seizure of property. (Doc. No. 49).

                                        II.     ANALYSIS

       “The starting point in the analysis of a challenged search is to note that a search conducted

without a warrant issued upon probable cause is per se unreasonable ... subject only to a few

specifically established and well-delineated exceptions.” United States v. Doxey, 833 F.3d 692,

703 (6th Cir. 2016) (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (ellipses in

original)) (internal quotations omitted). “One exception relevant here, provides that ‘the warrant

and probable cause requirements generally do not apply to searches of parolees, probationers[,] or

their residences.’” United States v. Massengill, 769 F. App'x 342, 346 (6th Cir. 2019) (quoting

United States v. Smith, 526 F.3d 306, 308 (6th Cir. 2008) (citing Samson v. California, 547 U.S.

843, 857 (2006); United States v. Knights, 534 U.S. 112, 118 (2001)).

        “[A] particular Fourth Amendment reasonableness analysis applies to parolee searches—

a totality of the circumstances test that requires assessing, on the one hand, the degree to which

[the search] intrudes upon an individual's privacy and, on the other, the degree to which it is needed

for the promotion of legitimate governmental interests[ ]—rather than an examination of

individualized suspicion.” Massengill, 769 F. App'x at 346 (quoting Samson, 547 U.S. at 848, 855

n.4, (internal quotation marks and citation omitted)). “In Knights, the Supreme Court found that

the probationer at issue had a “significantly diminished” reasonable expectation of privacy because

the search condition was clearly expressed in his probation order and he was unambiguously

informed of it.” United States v. Shelton, 384 F. Supp. 3d 916, 921 (M.D. Tenn. 2019) (citing

Knights, 534 U.S. at 119-20). “In Samson v. California, 547 U.S. 843 (2006), the Supreme Court

explained that parolees have an even further diminished reasonable expectation of privacy than do



                                                  2

    Case 3:19-cr-00248 Document 65 Filed 03/11/21 Page 2 of 3 PageID #: 284
probationers.” Shelton, 384 F. Supp. at 921 (citing Samson, 547 U.S. at 850). The Supreme Court

held that “the Fourth Amendment does not prohibit a police officer from conducting a

suspicionless search of a parolee.” Id. (quoting Samson, 547 U.S. at 856).

       In the present case, the record establishes that on October 10, 2017, Defendant signed a

Parole Certificate that explicitly provided: “I agree to a search, without a warrant, of my person,

vehicle, property, or place of residence by any Probation/Parole officer or law enforcement, at any

time without reasonable suspicion.” (Doc. No. 54-2). Defendant concedes he was on parole and

subject to the above conditions. (See Doc. No. 49). Based on this evidence, the Court finds that the

search of 1920 10th Avenue N. Nashville, Tennessee was a reasonable parole-authorized search.

As discussed in the above cited case law, there is a significant government interest in combating

recidivism and thwarting illegal drug activity by parolees. Defendant has failed to point to any

direct or strong circumstantial evidence in the record indicating circumstances that would render

the search unreasonable in a constitutional sense. Accordingly, the Court denies Defendant's

motion to suppress evidence seized from 1920 10th Avenue N. See United States v. Massengill,

769 F. App'x 342, 346 (6th Cir. 2019) (Warrantless search of defendant's residence while he was

on parole was reasonable under the Fourth Amendment, where defendant signed clear and

unambiguous warrantless search condition on his parole certificate).

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 3

    Case 3:19-cr-00248 Document 65 Filed 03/11/21 Page 3 of 3 PageID #: 285
